In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                            ____________________
                              NO. 09-12-00542-CV
                            ____________________

         IN RE COMMITMENT OF LEONARD HENRY KOLLAJA
_______________________________________________________             ______________

                    On Appeal from the 435th District Court
                         Montgomery County, Texas
                       Trial Cause No. 12-02-01800-CV
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Leonard Henry Kollaja challenges the legal and factual sufficiency of the

evidence to support the jury’s verdict that he suffers from a behavioral abnormality

that makes him likely to engage in a predatory act of sexual violence. See Tex.

Health & Safety Code Ann. § 841.003(a) (West 2010). He also challenges the trial

court’s denial of a motion to transfer venue. See Tex. R. Civ. P. 258.

      In reviewing the evidence for legal sufficiency, we view all the evidence in

the light most favorable to the verdict to determine whether any rational trier of

fact could find, beyond a reasonable doubt, the elements required for civil

commitment. In re Commitment of Mullens, 92 S.W.3d 881, 885 (Tex. App.—

                                          1
Beaumont 2002, pet. denied). When we review the evidence for factual

sufficiency, we weigh the evidence to determine whether a verdict supported by

legally sufficient evidence nevertheless reflects a risk of injustice so great that we

are compelled to grant a new trial. In re Commitment of Day, 342 S.W.3d 193, 213

(Tex. App.—Beaumont 2011, pet. denied).

      A “behavioral abnormality” is a “congenital or acquired condition that, by

affecting a person’s emotional or volitional capacity, predisposes the person to

commit a sexually violent offense, to the extent that the person becomes a menace

to the health and safety of another person.” Tex. Health & Safety Code Ann. §

841.002(2) (West Supp. 2012). Kollaja committed sexual offenses against children

when he was around 32 years old, when he was 44 years old, and when he was 61

years old. Kollaja argues the State failed to prove beyond a reasonable doubt that

he presently suffers from a behavioral abnormality, because long periods of time

elapsed without convictions and at the age of 71 his health is infirm. Kollaja

testified that he had no disciplinary actions during his nine years in prison.

According to Kollaja, now he “can barely walk[,]” and “things have changed”

since he had a “mini stroke[.]” He does not remember things that happened “a

month, a week ago, or 20 years ago.”




                                          2
      A psychiatrist, Dr. Lisa Clayton, testified that, based upon her review of

Kollaja’s records and her interview with him, it is her medical, forensic,

psychiatric opinion that Kollaja has a behavioral abnormality which makes him

likely to commit future acts of predatory sexual violence. Dr. Clayton diagnosed

Kollaja with pedophilia, which he has exhibited since 1973, acted on with at least

six different victims, and continued after arrest and conviction for sexual offenses.

According to Dr. Clayton, Kollaja’s difficulty controlling behavior is illustrated by

the fact that Kollaja (who acted as a Scout master in 1973 and in 1985 offered to

mentor troubled young boys while he was serving his probation), continued to be

around children when he knew he should not be around them, and he continued to

commit offenses after his release from prison. In her evaluation, Dr. Clayton

considered Kollaja’s lack of disciplinary history in prison, but noted that Kollaja

was not in significant contact with children while he was incarcerated.

      Risk factors for re-offending identified by Dr. Clayton include Kollaja’s

failure to accept responsibility for victimizing children, and Kollaja’s claim that he

no longer recalls his offenses, the selective nature of which indicates malingering.

Dr. Clayton also considered the lack of previous sex offender treatment to be a risk

factor, because Kollaja presently lacks understanding of his sexual offending

pattern and the necessary tools to control his sexual offending.

                                          3
      The jury heard Dr. Clayton’s and Kollaja’s testimony and was entitled to

draw reasonable inferences from basic facts to determine ultimate fact issues, and

to resolve conflicts and contradictions in the evidence by believing all, part, or

none of each witness’s testimony. In re Commitment of Anderson, 392 S.W.3d 878,

882 (Tex. App.—Beaumont 2013, pet. denied). The jury could give weight to Dr.

Clayton’s professional opinion. Considering the evidence in the light most

favorable to the verdict, we conclude the jury could reasonably find beyond a

reasonable doubt that Kollaja has a behavioral abnormality that makes him likely

to engage in a predatory act of sexual violence. The record does not reflect a risk of

injustice that compels granting a new trial. The evidence is legally and factually

sufficient to support the jury verdict. Issue one is overruled.

      In his second issue, Kollaja challenges the trial court’s denial of a motion to

change venue from Montgomery County “to Jackson County or other suitable

location[.]” In his motion, Kollaja suggested that a transfer to Jackson County

would place his trial within 150 miles of trial witnesses not otherwise subject to

subpoena power under Rule 176.3 of the Texas Rules of Civil Procedure. See

generally Tex. R. Civ. P. 176.3. Kollaja failed to identify the name and location of

any witnesses he wished to subpoena, and he provided no supporting

documentation for his unverified motion.

                                           4
      On appeal, Kollaja argues a transfer of venue to Jackson County was

mandatory under Rule 258 of the Texas Rules of Civil Procedure because the State

failed to controvert his motion to transfer venue. See Tex. R. Civ. P. 258. Kollaja’s

motion was not supported by affidavits showing sufficient cause to transfer venue.

See Tex. R. Civ. P. 257. “A trial court can deny the motion to transfer if the

movant does not comply with Rule 257.” In re E. Tex. Med. Ctr. Athens, 154
S.W.3d 933, 935 (Tex. App.—Tyler 2005, orig. proceeding). The trial court did

not abuse its discretion in denying the motion to transfer. We overrule issue two.

The trial court’s judgment is affirmed.

      AFFIRMED.


                                               ________________________________
                                                       DAVID GAULTNEY
                                                             Justice



Submitted on September 30, 2013
Opinion Delivered October 17, 2013

Before Gaultney, Kreger, and Horton, JJ.




                                           5